DETAILED ACTION
The amendment to Application Ser. No. 16/287,298 filed on August 19, 2021, has been entered. Claims 2-10, 13-16 and 18-20 are cancelled. Claims 1, 12 and 17 are currently amended. Claims 1, 11, 12 and 17 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The amendment to Claims 1, 12, and 17 has overcome the rejection of Claims 1, 11, 12 and 17 under 35 U.S.C. 112(a) as failing to comply with the written description requirement set forth in the Non-Final Office Action mailed June 18, 2019. The rejection of Claims 1, 11, 12 and 17 under 35 U.S.C. 112(a) is hereby withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted 
Authorization for this examiner’s amendment was given by Michael Powell (Reg. #61,942) on August 31, 2021, during an interview with the Examiner.

Please amend the claims as follows:

1. (Currently Amended) A computer-implemented method comprising:
receiving communication data associated with an electronic communication, wherein the communication data includes textual data, and wherein the electronic communication comprises a social media post on a social media platform, and wherein the social media post includes a uniform resource locator (URL) for a webpage;
obtaining electronic communication stream data, wherein the electronic communication stream data comprises historical communications associated with the electronic communication;
receiving, from a user, a set of thresholds comprising a first threshold;
receiving, from the user, a set of actions associated with the set of thresholds, wherein the set of actions comprise a first action associated with the first threshold and a second action associated with the first threshold;
accessing the webpage through the URL to analyze content of the webpage;
determining a relevancy score based on comparing the communication data and the electronic communication stream data to the content of the webpage 
based on the relevancy score being below the first threshold, enacting the first action for the electronic communication, wherein the first action comprises removing the social media post; and


12. (Currently Amended) A computer program product for electronic communication operations, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method comprising: 
receiving communication data associated with an electronic communication, wherein the communication data includes textual data, and wherein the electronic communication comprises a social media post on a social media platform, and wherein the social media post includes a uniform resource locator (URL) for a webpage;
obtaining electronic communication stream data, wherein the electronic communication stream data comprises historical communications associated with the electronic communication;
receiving, from a user, a set of thresholds comprising a first threshold;
receiving, from the user, a set of actions associated with the set of thresholds, wherein the set of actions comprise a first action associated with the first threshold and a second action associated with the first threshold;
accessing the webpage through the URL to analyze content of the webpage;
determining a relevancy score based on comparing the communication data and the electronic communication stream data to the content of the webpage 

based on the relevancy score being above the first threshold, enacting the second action for the electronic communication, wherein the second action comprises allowing posting of the electronic communication.

17. (Currently Amended) A system for electronic communication operations, the system comprising:
a processor communicatively coupled to a memory, the processor configured to:
receive communication data associated with an electronic communication, wherein the communication data includes textual data, and wherein the electronic communication comprises a social media post on a social media platform, and wherein the social media post includes a uniform resource locator (URL) for a webpage;
obtain electronic communication stream data, wherein the electronic communication stream data comprises historical communications associated with the electronic communication;
receive, from a user, a set of thresholds comprising a first threshold;
receive, from the user, a set of actions associated with the set of thresholds, wherein the set of actions comprise a first action associated with the first threshold and a second action associated with the first threshold;
access the webpage through the URL to analyze content of the webpage;
and the electronic communication stream data to the content of the webpage 
based on the relevancy score being below the first threshold, enact the first action for the electronic communication, wherein the first action comprises removing the social media post; and
based on the relevancy score being above the first threshold, enact the second action for the electronic communication, wherein the second action comprises allowing posting of the electronic communication.

Allowable Subject Matter
Claims 1, 11, 12 and 17 are allowed.

The following is an examiner’s statement of reasons for allowance: upon further consideration and review, the prior art of record fails to anticipate or render obvious the claimed invention. The prior art discloses a system and method for detecting and resolving a semantic misalignment between a digital message containing a link and the external digital content, such as a web page, accessed using the link, wherein features of the digital message and the external digital content are compared to generate a relevance score (see Lee et al. US 2019/0272559 A1). However, the cited prior art, alone or in combination, does not teach or reasonably suggest in combination with the other claim limitations obtaining electronic communication stream data comprising historical communications associated with the electronic communication, receiving a set of thresholds including a first threshold from a user, receiving a set of actions associated with the thresholds from the user, accessing the webpage through the URL to analyze the content, determining a relevancy score based on comparing the communication data and the electronic communication stream data to the content of the webpage, removing the social media post when the relevancy score is below the first threshold, and allowing posting of the social media post when the relevancy score is above the first threshold as recited in the following limitations of Claim 1 (and the substantially similar limitations of independent Claims 12 and 17, respectively):
“obtaining electronic communication stream data, wherein the electronic communication stream data comprises historical communications associated with the electronic communication;
receiving, from a user, a set of thresholds comprising a first threshold;
receiving, from the user, a set of actions associated with the set of thresholds, wherein the set of actions comprise a first action associated with the first threshold and a second action associated with the first threshold;
accessing the webpage through the URL to analyze content of the webpage;
determining a relevancy score based on comparing the communication data and the electronic communication stream data to the content of the webpage;
based on the relevancy score being below the first threshold, enacting the first action for the electronic communication, wherein the first action comprises removing the social media post; and
based on the relevancy score being above the first threshold, enacting the second action for the electronic communication, wherein the second action comprises allowing posting of the electronic communication”

Dependent Claim 11 is allowable by virtue of its dependency upon allowable Independent Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449